Case 2:14-cv-04090-JBW-RML Document 303 Filed 07/31/19 Page 1 of 4 PageID #: 7453




  DIRECT DIAL: (212) 451-9606
  EMAIL: llevy@wolfpopper.com

                                                                  July 31, 2019

  VIA ECF

  The Honorable Jack B. Weinstein
  United States District Court
  Eastern District of New York
  225 Cadman Plaza
  Brooklyn, NY 11201

                    Re:         Belfiore v. The Procter & Gamble Co., No. 1:14-cv-4090-JBW-RML
                                Kurtz v. Kimberly-Clark Corp., et al., No. 1:14-cv-1142-JBW-RML

  Dear Judge Weinstein:

         We write in advance of next weeks’ joint evidentiary hearing in the above-captioned actions,
  which is scheduled to take place on August 6, 7, and 8, 2019. To ensure the hearing proceeds in the
  most efficient manner, the parties have endeavored to meet and confer and to provide the Court with
  proposed schedules for the presentment of testimony by the parties’ respective expert and fact
  witnesses. The parties propose the following schedules, respectively, and ask the Court to inform
  them which, if any, the Court would prefer.

  Position of Plaintiff in Belfiore

           There are two separate actions before the Court – the Belfiore action and the Kurtz action.
  This has been recognized by the Court of Appeals, which had the cases briefed separately and held
  oral argument separately. These two cases have, among other things, different: classes, defendants,
  motions, defense experts, and expert reports. There are also differences in the facts and data as such
  relate to each case and, to some extent, to each individual defendant. To address the specifics of each
  case, we propose the following schedule for next weeks’ evidentiary hearing:

          First, the Court will hear testimony in the Belfiore action. This will consist of the testimony
  of Plaintiff Belfiore’s expert witness (Colin Weir), subject to cross-examination by counsel for
  Defendant The Procter & Gamble Company (“P&G”), followed by the testimony of P&G’s expert
  witness (Carol Scott), subject to cross-examination by counsel for Plaintiff Belfiore, and rebuttal by
  Plaintiff Belfiore’s expert, if any.

          Second, once testimony in the Belfiore action is complete, testimony will occur in the Kurtz
  action. Plaintiff Kurtz’s expert witness (also Colin Weir) will testify as to the unique aspects of his
  expert reports in the Kurtz action, relying to the greatest extent possible on his testimony in the
  Belfiore action (on such topics as his background, hedonic regression model, the willingness of
  various courts to adopt his models for determining class-wide damages, etc.) to avoid duplication,
  and will be cross-examined by counsel for Defendants Kimberly-Clark Corporation (“K-C”) and
  Costco Wholesale Corporation (“Costco”). Thereafter, Defendant K-C will offer testimony of its fact
    Case 2:14-cv-04090-JBW-RML Document 303 Filed 07/31/19 Page 2 of 4 PageID #: 7454

The Honorable Jack B. Weinstein
July 31, 2019
Page 2

       witness, subject to cross-examination by counsel for Plaintiff Kurtz, followed by the testimony of its
       expert witness (Keith R. Ugone), subject to cross-examination by counsel for Plaintiff Kurtz.
       Defendant Costco will then offer the testimony of its expert witness (Denise N. Martin), subject to
       cross-examination by counsel for Plaintiff Kurtz.

              Third, after all defense witnesses have testified in Kurtz, Mr. Weir will be available to provide
       additional rebuttal testimony, if necessary.

              The defendants’ proposal below ignores that these cases are on remand from the Court of
       Appeals, where they were treated as two separate cases. The defendants’ desire to mix up these two
       cases prejudices the Belfiore action.

              Plaintiff Belfiore’s proposal wraps up the Belfiore hearing neatly and quickly with one direct
       testimony, one cross, and one rebuttal, if any. The Belfiore case will likely be completed in one
       day. There will be no need to wait three days to wrap up the Belfiore aspect of the hearing.

               Under the defendants’ proposal, Mr. Weir would be on the stand interminably discussing two
       cases, three different defendants, many different products, three separate reports, etc., and would then
       face successive cross examination by three different sets of attorneys in two separate cases. Mr. Weir
       would also have to discuss the defendants’ three different expert reports in two separate cases before
       those experts take the stand. He would then have to return to the stand to rebut their testimony in two
       separate cases. This method of proceeding is highly prejudicial to the plaintiffs in both actions.

              This court should follow the lead of the Court of Appeals and have the two cases proceed
       separately.

       Position of Plaintiff in Kurtz

               Plaintiff in the Kurtz action agrees with the position set forth above by Plaintiff Belfiore.
       Defendants’ proposal would require Mr. Weir to provide testimony for potentially three to four times
       longer than any witness and to be on the stand for a up to a day-and-a-half straight, before any other
       witnesses provide testimony. In addition to preparing testimony on his three reports in the Kurtz and
       Belifore actions, beginning today, Mr. Weir is reviewing and preparing testimony responsive to
       supplemental reports of Drs. Martin and Ugone received by Plaintiff Kurtz late yesterday evening and
       the underlying documents supporting defendants’ positions are being produced as this letter is filed.
       This preparation is in addition to Mr. Weir’s review and preparation of testimony responsive to the
       report of P&G’s expert, Carol Scott, which was received July 26, 2019. Accordingly, Plaintiff Kurtz
       believes the most practical and efficient way to proceed is under the schedule set forth by Plaintiff
       Belfiore above, which will assist the Court in assessing each of the cases individually in the most
       efficient and least burdensome manner.

       Position of Defendants

              Mr. Weir should testify once, on Tuesday, August 6, 2019, with all three Defendants cross-
       examining Mr. Weir after Plaintiffs’ direct examinations regarding Mr. Weir’s three new reports in
       Kurtz and Belfiore. In those reports, Mr. Weir applies the same “hedonic regression” methodology
    Case 2:14-cv-04090-JBW-RML Document 303 Filed 07/31/19 Page 3 of 4 PageID #: 7455

The Honorable Jack B. Weinstein
July 31, 2019
Page 3

       to each of three different Defendants’ different products. After Mr. Weir’s examination is complete,
       Defendants have agreed that Kimberly-Clark’s fact witness and expert witness would testify, 1
       followed by Procter & Gamble’s and Costco’s expert witnesses. This would mirror this Court’s
       consistent approach to taking evidence at the combined Kurtz/Belfiore hearings. Moreover, it would
       be the most efficient way to proceed, and would prevent prejudice to Defendants.

               Plaintiffs’ proposal to allow Mr. Weir to testify two (or even three) separate times over two
       or three separate days would be extremely inefficient and threaten the ability of the parties to complete
       the hearing within the three days allotted. After any break in proceedings, some efficiencies are
       inevitably lost as counsel, witnesses, and the court attempt to reorient and take-up where they left off.
       Those inefficiencies would only be compounded through Mr. Weir testifying in phases across days,
       especially given that he easily could explain his hedonic regression methodology once and then
       immediately explain how he believes it applies to the three Defendants’ different products. In short,
       Plaintiffs’ proposal would lead to rehashing Mr. Weir’s testimony over the length of the hearing, and
       it would require counsel and the Court to repeatedly reorient themselves when Mr. Weir’s direct
       examinations begin anew.
               Additionally, Plaintiffs’ proposed format would further prejudice Defendants by allowing
       Plaintiffs to re-prepare and “rehabilitate” Mr. Weir. Under Plaintiffs’ proposal, Mr. Weir would have
       the opportunity to provide modified answers two or three times to questions that may be applicable
       to his opinions regarding all three Defendants. It is far more fair to Defendants for Mr. Weir to testify
       once, followed by testimony from all of Defendants’ witnesses.2
             Accordingly, in the interest of efficiency and fairness, each witness should testify once in the
       manner described above.




       1
              Kimberly-Clark’s fact witness has scheduling limitations that prevent him from attending the
       hearing on August 8, 2019.
       2
               As described above, Defendants maintain that the evidentiary hearing should proceed in an
       orderly fashion, with testimony elicited from each witness sequentially through direct and cross
       examination, followed by each subsequent witness. However, to the extent the Court intends to invite
       a “colloquy” between experts, 6/18/2019 Hr’g Tr. at 34-35, Plaintiffs’ proposal is even more
       prejudicial and untenable because it would force Kimberly-Clark’s and Costco’s experts (Drs. Ugone
       and Martin) to respond to Plaintiffs’ expert before he has even provided testimony about the reports
       reviewed and considered by Drs. Ugone and Martin. (Neither Dr. Ugone nor Dr. Martin reviewed or
       considered Mr. Weir’s reports submitted in Belfiore.) They could not meaningfully do so, and forcing
       them to undertake this burden would effectively require Defendants’ rebuttal experts to be called out
       of turn as affirmative witnesses.
    Case 2:14-cv-04090-JBW-RML Document 303 Filed 07/31/19 Page 4 of 4 PageID #: 7456

The Honorable Jack B. Weinstein
July 31, 2019
Page 4



        Respectfully Submitted,

        /s/ Lester L. Levy                        /s/ Harold P. Weinberger
        Lester L. Levy                            Harold P. Weinberger
        Counsel for Plaintiff Anthony Belfiore    Counsel for Defendant The Procter &
                                                  Gamble Company

        /s/ Mark S. Reich                         /s/ Eamon Joyce
        Mark S. Reich                             Eamon Joyce
        Counsel for Plaintiff D. Joseph Kurtz     Counsel for Defendant Kimberly-Clark
                                                  Corporation

                                                  /s/ Adam Hunt
                                                  Adam Hunt
                                                  Counsel for Defendant Costco
                                                  Wholesale Corporation

       cc:    All Counsel of Record (via ECF)
